Exhibit 10.1

 

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of September 7, 2011

 

WELLS FARGO SECURITIES, LLC

 and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

 and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

 as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“Amendment”) dated as of September 7, 2011 among MARKWEST ENERGY PARTNERS, L.P.,
a Delaware limited partnership (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, and Issuing Bank, and
the several banks and other financial institutions or entities from time to time
parties to the Existing Credit Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders entered into that certain Amended and Restated Credit Agreement dated as
of July 1, 2010 (the “Existing Credit Agreement”), for the purpose and
consideration therein expressed, whereby Lenders became obligated to make
Revolving Loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders desire to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Paragraph 1.1                Terms Defined in the Existing Credit Agreement. 
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Existing Credit Agreement shall have the same
meanings whenever used in this Amendment.

 

Paragraph 1.2                Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Paragraph 1.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“First Amendment Effective Date” means September 7, 2011.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 2.1                Additional Defined Terms.  Section 1.01 of the
Existing Credit Agreement is amended to add the following definitions:

 

“Accepting Lenders has the meaning specified in Section 2.17(a).”

 

--------------------------------------------------------------------------------


 

“First Amendment means that certain First Amendment to Amended and Restated
Credit Agreement dated as of September 7, 2011, among the Borrower, the
Guarantors, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Bank and Swingline Lender and all of the Lenders.”

 

“First Amendment Effective Date means September 7, 2011.”

 

“First Amendment Fee Letter means the letter agreement, dated August 17, 2011,
between the Borrower and Wells Fargo Securities, LLC.”

 

“Loan Modification Agreement means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the other Loan Parties, one or more Accepting Lenders and
the Administrative Agent.”

 

“Loan Modification Offer has the meaning specified in Section 2.17(a).”

 

“Permitted Amendments has the meaning specified in Section 2.17(c).”

 

Paragraph 2.2                Existing Defined Terms.

 

(a)                                  The following definitions in Section 1.01
of the Existing Credit Agreement are hereby amended in their entirety to read as
follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment, as this Agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with the terms hereof.”

 

“Loan Documents means this Agreement, the First Amendment, each Note, the
Collateral Documents, the Issuing Documents, the Fee Letter, the First Amendment
Fee Letter, any Loan Modification Agreement, and each and every other agreement
executed in connection with this Agreement; provided, however, that in no event
shall any Lender Hedging Agreement or any agreement in respect of Banking
Services Obligations constitute a Loan Document hereunder.”

 

“Maturity Date means September 7, 2016 or such later date to which the Maturity
Date may be extended pursuant to Section 2.17.”

 

“MWLM&R LLC Agreement means that certain Second Amended and Restated Limited
Liability Company Agreement of MWLM&R dated as of the November 1, 2009, as
amended by that certain Amendment No. 1 to Second Amended and Restated Limited
Liability Company Agreement dated as of November 20, 2009, as amended by that
certain Amendment No. 2 to Second Amended and Restated Limited Liability Company
Agreement dated as of April 28, 2011, as further amended or restated from time
to time.”

 

“Senior Unsecured Notes means collectively (a) the 8.75% Series A and Series B
Senior Notes due 2018 of the Borrower and MarkWest Energy Finance Corporation,
as issuers, in the original principal amount of $500,000,000 issued pursuant to
an Indenture dated April 15, 2008 among the Borrower, its Subsidiaries party
thereto and Wells Fargo, as trustee, (b) the 6.750% Senior Notes due 2020 of the
Borrower and MarkWest Energy

 

2

--------------------------------------------------------------------------------


 

Finance Corporation, as issuers, in the original principal amount of
$500,000,000 issued pursuant to an Indenture dated November 2, 2010 among the
Borrower, its Subsidiaries party thereto and Wells Fargo, as trustee (the “Base
Indenture”), as supplemented and amended by the First Supplemental Indenture
dated November 2, 2010, among the Borrower, its Subsidiaries party thereto and
Wells Fargo, as trustee, (c) the 6.50% Senior Notes due 2021 of the Borrower and
MarkWest Energy Finance Corporation, as issuers, in the original principal
amount of $500,000,000 issued pursuant to the Base Indenture, as supplemented
and amended by the Second Supplemental Indenture dated February 24, 2011, among
the Borrower, its Subsidiaries party thereto and Wells Fargo, as trustee, and
(d) such other senior unsecured notes as may be issued by Borrower as permitted
by Section 7.04(h), in each case as amended or supplemented from time to time.”

 

(b)                                 The definition of “Applicable Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended to replace the
pricing grid with the following pricing gird:

 

Pricing
Level

 

Total Leverage Ratio

 

Commitment
Fee Rate

 

LC Fee and
LIBO Rate

 

Alternate
Base Rate
Swingline
Rate

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than or equal to 3.25 to 1.00

 

0.30

%

1.75

%

0.75

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00

 

0.375

%

2.00

%

1.00

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than or equal to 4.25 to 1.00 but greater than 3.75 to 1.00

 

0.375

%

2.25

%

1.25

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than or equal to 4.75 to 1.00 but greater than 4.25 to 1.00

 

0.50

%

2.50

%

1.50

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than 4.75 to 1.00

 

0.50

%

2.75

%

1.75

%

 

(c)                                  The figure “$700,000,000” in the definition
of “Commitment” in Section 1.01 of the Existing Credit Agreement is hereby
increased to “$750,000,000.”

 

(d)                                 The definition of “Qualifying 6.875% Senior
Note Refinancing” in Section 1.01 of the Existing Credit Agreement is hereby
deleted and wherever used in the Existing Credit Agreement such term shall be of
no force or effect after the First Amendment Effective Date.

 

Paragraph 2.3                Commitment Fees and LC Fees.  Section 2.04 of the
Existing Credit Agreement is hereby amended to add a new subsection (f) thereto
to read in its entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

“(f)                              The Borrower shall pay to Wells Fargo
Securities, LLC for its own account fees in the amounts and at the times
specified in the First Amendment Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.”

 

Paragraph 2.4                Commitment Increases.  The figure “$200,000,000” in
the first sentence of Section 2.09 of the Existing Credit Agreement is hereby
amended to “$250,000,000” and the figure “$900,000,000” in
Section 2.09(a)(viii) is hereby amended to “$1,000,000,000”.

 

Paragraph 2.5                Pro Rata Treatment and Payments.  The first
sentence of Section 2.13(a) of the Existing Credit Agreement is hereby amended
in its entirety to read as follows:

 

“(a)                            Each Borrowing by the Borrower from the Lenders,
each payment (including each prepayment) by the Borrower on account of the
principal of and interest on the Loans and on account of any fees hereunder, any
reimbursement of LC Disbursements, and any reduction of the Commitments of the
Lenders hereunder shall be made pro rata according to the Commitments except
that (i) pursuant to Section 2.17 in the case of Permitted Amendments, (x) the
Loans and Commitments of the Lenders that are not Accepting Lenders may be
repaid and terminated on their applicable Maturity Date, without any pro rata
reduction of the Commitments and repayment of Revolving Loans of Accepting
Lenders with a different Maturity Date and (y) interest and fees payable solely
to the Accepting Lenders pursuant to a Permitted Amendment shall not be shared
pro rata with Lenders that are not accepting Lenders, (ii) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.15, Section 3.01, Section 3.02,
Section 3.04, Section 3.05, Section 10.04 or Section 10.15 shall be made for the
account of such Lender (or the Swingline Lender in the case of Section 2.15),
and (iii) if any Lender shall become a Defaulting Lender, from and after the
date upon which such Lender shall have become a Defaulting Lender, any payment
made on account of principal of or interest on the Loans shall be applied as
provided in Section 2.16, provided that the application of such payments in
accordance with this clause (iii) shall not constitute an Event of Default or a
Default, and no payment of principal of or interest on the Loans of such
Defaulting Lender shall be considered to be overdue for purposes of
Section 2.10(a), if, had such payments been applied without regard to this
clause (iii), no such Event of Default or Default would have occurred and no
such payment of principal of or interest on the Loans of such Defaulting Lender
would have been overdue.”

 

Paragraph 2.6                Certain Permitted Amendments.  A new Section 2.17
is hereby added to the Existing Credit Agreement to read in its entirety as
follows:

 

“2.17                  Certain Permitted Amendments.

 

(a)                                  The Borrower may, by written notice to the
Administrative Agent from time to time beginning on the date that is 18 months
after the Effective Date, but not more than three times during the term of this
Agreement (and with no more than one such offer outstanding at any one time),
make one or more offers (each, a “Loan Modification Offer”) to all the Lenders
to make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent).  Notwithstanding anything to the contrary in
Section 10.01, each Permitted Amendment shall only require the consent of the
Borrower, the Administrative Agent and those Lenders that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”), and each
Permitted Amendment shall become effective only with respect to the Loans and
Commitments of the Accepting Lenders.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, terminate the aggregate Commitments
of one or more of the Lenders that are not Accepting Lenders, and in connection
therewith shall repay in full all outstanding Loans, and accrued but unpaid
interest and fees (along with any amount owing pursuant to Section 3.05), at
such time owing to such terminated Lender, with such termination taking effect,
and any related repayment being made, upon the effectiveness of the Permitted
Amendment.  Additionally, to the extent the Borrower has terminated the
Commitments of such Lenders, it may request any other Eligible Assignee
(including any required consent of the Administrative Agent, the Issuing Bank
and/or the Swingline Lender, such consent not to be unreasonably withheld) to
provide a commitment to make loans on the terms set forth in such Loan
Modification Offer in an amount not to exceed the amount of the Commitments
terminated pursuant to the preceding sentence.  Upon the effectiveness of any
Permitted Amendment and any termination of any Lender’s Commitments (and any
related repayment of Loans and unpaid interest and fees) pursuant to this
section and any related commitment of an Eligible Assignee with respect to such
terminated Commitments, subject to the payment of applicable amounts pursuant to
Section 3.05 in connection therewith, the Borrower shall be deemed to have made
such borrowings and repayments of the Loans, and the Lenders shall make such
adjustments of outstanding Loans between and among them, as shall be necessary
to effect the reallocation of the Commitments such that, after giving effect
thereto, the Loans shall be held by the Lenders (including the Eligible
Assignees as the new Lenders) ratably in accordance with their Commitments.

 

(b)                                 The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof.  The Administrative Agent shall promptly notify each Lender
of the effectiveness of each Loan Modification Agreement.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders, including any amendments necessary to treat the applicable
Loans and/or Commitments of the Accepting Lenders as a new “class” of Loans
and/or Commitments hereunder.  Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Effective Date under this
Agreement.

 

(c)                                  “Permitted Amendments” means any or all of
the following: (i) an extension of the Maturity Date applicable solely to the
Loans and/or Commitments of the Accepting Lenders, (ii) an increase in the
interest rate with respect to the Loans and/or Commitments of the Accepting
Lenders, (iii) the inclusion of additional fees to be payable to the Accepting
Lenders in connection with the Permitted Amendment (including any upfront fees),
(iv) such amendments to this Agreement and the other Loan

 

5

--------------------------------------------------------------------------------


 

Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “class” of Loans and/or Commitments resulting
therefrom; provided that (A) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the Commitments of such new “class” and the
Commitments of the then-existing Lenders shall be made on a pro rata basis as
between the Commitments of such new “class” and the Commitments of the
then-existing Lenders, (B) the Commitment to issue Letters of Credit and the
Commitment to make Swingline Loans may not be extended without the prior written
consent of the Issuing Bank or the Swingline Lender, as applicable, and only to
the extent the Commitment to issue Letters of Credit and the Commitment to make
Swingline Loans as so extended does not exceed the aggregate Commitments
extended pursuant to clause (i) above, (C) payments of principal and interest on
Loans (including Loans of Accepting Lenders) shall continue to be shared pro
rata in accordance with Section 2.13(a), except that notwithstanding
Section 2.13(a) the Loans and Commitments of the Lenders that are not Accepting
Lenders may be repaid and terminated on their applicable Maturity Date, without
any pro rata reduction of the Commitments and repayment of Revolving Loans of
Accepting Lenders with a different Maturity Date, and (v) such other amendments
to this Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments.

 

(d)                                 This Section 2.17 shall supersede any
provision in Section 10.01 to the contrary.  Notwithstanding any reallocation
into extending and non-extending “classes” in connection with a Permitted
Amendment, all Loans to the Borrower under this Agreement shall rank pari-passu
in right of payment.”

 

Paragraph 2.7                Conditions Precedent to Funding Loans for Permitted
Acquisitions. Section 4.03 of the Existing Credit Agreement is hereby deleted in
its entirety and wherever reference is made to Section 4.03 in the Existing
Credit Agreement such reference shall be of no force or effect after the First
Amendment Effective Date.

 

Paragraph 2.8                Subsidiaries and Other Investments.  Section 5.14
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

“5.14                  Subsidiaries and Other Investments.  As of the First
Amendment Effective Date, (a) the Borrower will have no Subsidiaries or Excluded
Ventures other than those specifically disclosed in Schedule 5.14 attached to
the First Amendment, all of the outstanding equity interests in such
Subsidiaries and Excluded Ventures that are directly or indirectly owned by the
Borrower have been validly issued, are fully paid and non-assessable (such
representations and warranties regarding full payment and non-assessability
being made only with respect to each Subsidiary that is organized as a
corporation), and (b) the Borrower has no material equity investment in any
other corporation or other entity other than those specifically disclosed in
Schedule 5.14.”

 

Paragraph 2.9                Use of Proceeds.  Section 6.12 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

“6.12                  Use of Proceeds.  Use the proceeds of the Extensions of
Credit to (a) refinance Borrower’s Indebtedness outstanding under the Original
Credit Agreement, (b) finance working capital requirements and other general
corporate purposes of the

 

6

--------------------------------------------------------------------------------


 

Borrower, its Subsidiaries and Excluded Ventures (subject to the limitations set
forth in Section 7.02), (c) issue Letters of Credit, (d) finance Permitted
Acquisitions, Capital Expenditures and Investments by the Borrower and its
Subsidiaries (and acquisitions, capital expenditures and investments by Excluded
Ventures) subject to compliance with this Agreement, including Sections 7.02 and
7.10, (e) fund Quarterly Distributions and other Restricted Payments to the
extent permitted by Section 7.08, and (f) pay fees, costs and expenses owed
pursuant to this Agreement. In no event shall the funds from any Loan or any
Letter of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the
Board) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such margin stock.”

 

Paragraph 2.10         Investments.  The figure “$250,000,000” in
Section 7.02(h) is hereby changed to “$300,000,000”.

 

Paragraph 2.11         Indebtedness.  The date “September 30, 2015” in
Section 7.04(h)(iii) is hereby changed to “December 31, 2016”.

 

Paragraph 2.12                                 Interest Coverage Ratio. 
Section 7.15(a) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(a)                            Interest Coverage Ratio.  Permit the Interest
Coverage Ratio at any fiscal quarter-end to be less than 2.75 to 1.0; provided,
(x) as a condition precedent to the Borrower’s designation of a Subsidiary as an
Excluded Venture pursuant to Section 1.08 and (y) as a condition precedent to
the Borrower making an Investment described in Section 7.02(i), the Interest
Coverage Ratio must not be less than 3.25 to 1.0.”

 

Paragraph 2.13                                 Total Leverage Ratio. 
Section 7.15(b) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(b)                           Total Leverage Ratio.  Permit the Total Leverage
Ratio at any fiscal quarter-end to be greater than 5.25 to 1.0; provided, (x) as
a condition precedent to the Borrower’s designation of a Subsidiary as an
Excluded Venture pursuant to Section 1.08 and (y) as a condition precedent to
the Borrower making an Investment described in Section 7.02(i), the Total
Leverage Ratio must not be greater than 4.75 to 1.0.”

 

Paragraph 2.14                                 Senior Leverage Ratio. 
Section 7.15(c) of the Existing Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(c)                            Senior Leverage Ratio.  Permit the Senior
Leverage Ratio at any fiscal quarter-end to be greater than 3.25 to 1.0;
provided, (x) as a condition precedent to the Borrower’s designation of a
Subsidiary as an Excluded Venture pursuant to Section 1.08 and (y) as a
condition precedent to the Borrower making an Investment described in
Section 7.02(i), the Senior Leverage Ratio must not be greater than 2.75 to
1.0.”

 

Paragraph 2.15                                 Amendments, Releases of
Collateral, Etc.  (a)  Section 10.01(a) of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(a)                            Except as provided in Section 2.17 in the case
of Permitted Amendments, no amendment or waiver of any provision of this
Agreement or any other

 

7

--------------------------------------------------------------------------------


 

Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by each of the Lenders specified below in this
Section 10.01(a) and by the Borrower, and acknowledged by the Administrative
Agent, do any of the following:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)                                  postpone or delay any scheduled date fixed
by this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document (except any amendment described in
Section 10.01(b) which can be approved by the Required Lenders) without the
written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or LC Disbursement, or (subject to clause
(B) of the proviso below) any fees or other amounts payable hereunder or under
any other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or LC Fees at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or LC Disbursement or to reduce any fee payable hereunder;

 

(iv)                              change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(v)                                 change any provision of this
Section 10.01(a) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; or

 

(vi)                              except in connection with a Disposition
permitted under Section 7.07 or as otherwise permitted under this Section 10.01,
release all or substantially all of the Collateral or release all or
substantially all of the value of the Guarantees without the written consent of
each Lender; or

 

(vii)                           change any provision of Section 2.17 without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline

 

8

--------------------------------------------------------------------------------


 

Lender in addition to the Lenders required above, affect the rights or duties of
the Swingline Lender under this Agreement, (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letter
and the First Amendment Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.”

 

Paragraph 2.16                     Amended Annex 1.  Annex 1 “Commitments” to
the Existing Credit Agreement is hereby amended in its entirety by Annex 1 
attached to this Amendment.  Any reference in the Existing Credit Agreement to
such Annex shall be deemed to refer to such Annex as amended by amended Annex 1.

 

Paragraph 2.17                     Amended Schedule 5.14.  Schedule 5.14
“Subsidiaries and Other Equity Investments” to the Existing Credit Agreement is
hereby amended in its entirety by Amended Schedule 5.14  attached to this
Amendment.  Any reference in the Existing Credit Agreement to such Schedule
shall be deemed to refer to such Schedule as amended by Amended Schedule 5.14.

 

Paragraph 2.18                     Amended Schedule 10.02.  Schedule 10.02
“Administrative Agent’s Office, Certain Addresses for Notices” to the Existing
Credit Agreement is hereby amended in its entirety by Amended Schedule 10.02 
attached to this Amendment.  Any reference in the Existing Credit Agreement to
such Schedule shall be deemed to refer to such Schedule as amended by Amended
Schedule 10.02.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 3.1                First Amendment Effective Date.  This Amendment
shall become effective as of the date first above written when and only when:

 

(a) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form,
substance and date reasonably satisfactory to Administrative Agent:

 

(i)                                     this Amendment, executed by the
Borrower, the Guarantors, each of the Lenders, the Administrative Agent, Issuing
Bank, and Swingline Lender;

 

(ii)                                  replacement Notes for the Lenders whose
Commitment has changed executed by the Borrower in favor of each such Lender
requesting such a Note, each Note in a principal amount equal to such Lender’s
Commitment and each Note dated as of the First Amendment Effective Date;

 

9

--------------------------------------------------------------------------------


 

(iii)                               from the Borrower and the Guarantors, such
certificates of secretary, assistant secretary, manager, or general partner, as
applicable, as the Administrative Agent may reasonably require, certifying
(i) resolutions of its board of directors, managers or members (or their
equivalent) authorizing the execution and performance of this Amendment which
such Person is executing in connection herewith, (ii) the incumbency and
signature of the officer executing this Amendment, and (iii) there has been no
change in such Person’s Organization Documents from the copies of such Person’s
Organization Documents most recently delivered to the Administrative Agent and
Lenders or attaching any amendments or restatements thereof;

 

(iv)                              a certificate from Borrower (i) representing
and warranting that, on and as of the First Amendment Effective Date, before and
after giving effect to the increase in Commitments resulting hereunder (A) no
Default or Event of Default exists or would exist immediately after giving
effect to the increase in the Commitments, (B) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the First Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 5.06 shall be
deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, and (C) all financial
covenants in Section 7.15 would be satisfied on a pro forma basis as of the most
recent testing date and on the First Amendment Effective Date after giving
effect to actual Credit Exposure on the First Amendment Effective Date, if any,
(ii) ratifying and confirming each of the Loan Documents, (iii) agreeing that
all Loan Documents shall apply to the Obligations as they are or may be
increased by this Amendment and (iv) agreeing that its obligations and covenants
under each Loan Document are otherwise unimpaired by this Amendment and shall
remain in full force and effect; and

 

(v)                                 an opinion from Hogan Lovells US LLP,
counsel to each Loan Party and the General Partner, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)                                 Borrower shall have paid:

 

(i)                                     all recording, handling, amendment and
other fees required to be paid to Administrative Agent pursuant to any Loan
Documents for which Borrower has received an invoice at least one (1) Business
Day prior to the First Amendment Effective Date;

 

(ii)                                  the arrangement fee to be paid to the
Arranger pursuant to the First Amendment Fee Letter, which arrangement fee once
paid will be fully earned and nonrefundable;

 

(iii)                               the upfront fee to be paid to the
Administrative Agent pursuant to the First Amendment Fee Letter for the account
of each Lender increasing its Commitment, which upfront fee will be paid to each
Lender increasing its Commitment that sends its signed signature page to this
Amendment to the Administrative Agent’s counsel by noon, New York time on
September 7, 2011, which fee once paid will be fully earned and nonrefundable;
and

 

(iv)                              the extension fee to be paid to the
Administrative Agent pursuant to the First Amendment Fee Letter for the account
of each Lender party to this Amendment, which extension fee will be paid to each
Lender that sends its signed signature page to this Amendment to the
Administrative Agent’s counsel by noon, New York time on September 7, 2011,
which fee once paid will be fully earned and nonrefundable.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall have paid, in connection
with such Loan Documents, all other fees and reimbursements required to be paid
to Administrative Agent pursuant to any Loan Documents for which Borrower has
received an invoice at least one (1) Business Day prior to the First Amendment
Effective Date, or otherwise due Administrative Agent and including invoiced
fees and disbursements of Administrative Agent’s attorneys.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 4.1                Representations and Warranties.  In order to induce
each Lender to enter into this Amendment, Borrower and each Guarantor represent
and warrant to each Lender that:

 

(a)                                  The representations and warranties
contained in Article V of the Existing Credit Agreement are true and correct in
all material respects at and as of the time of the effectiveness hereof, except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date.

 

(b)                                 Borrower and Guarantors are duly authorized
to execute and deliver this Amendment and the other Amendment Documents to which
they are a party and Borrower is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Credit Agreement.
Borrower and Guarantors have duly taken all limited partnership, limited
liability company or corporate action, as applicable, necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents to
which they are a party and, in the case of Borrower, to authorize the
performance of the obligations of Borrower hereunder and thereunder.

 

(c)                                  When duly executed and delivered, each of
this Amendment and the Credit Agreement will be a legal and binding obligation
of Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

 

ARTICLE V.

 

MISCELLANEOUS

 

Paragraph 5.1                Ratification of Agreements.  The Existing Credit
Agreement as hereby amended is hereby ratified and confirmed in all respects. 
The Loan Documents, as they may be amended or affected by the various Amendment
Documents, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Existing Credit Agreement as hereby amended.  The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.

 

Paragraph 5.2                Survival of Agreements. All representations,
warranties, covenants and agreements of Borrower and the Subsidiary Guarantors
herein shall survive the execution and delivery of this Amendment and the
performance hereof, including without limitation the making or granting of the
Loans, and shall further survive until Payment in Full of the Obligations.

 

11

--------------------------------------------------------------------------------


 

Paragraph 5.3                Loan Documents.  This Amendment, and each of the
other Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

Paragraph 5.4                Governing Law.  This Amendment shall be governed by
and construed in accordance the laws of the State of New York and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.

 

Paragraph 5.5                Miscellaneous.               This Amendment is a
“Loan Document” referred to in the Credit Agreement.  The provisions relating to
Loan Documents in Article X of the Credit Agreement are incorporated in this
Amendment by reference.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate,  (b) headings and captions may not be
construed in interpreting provisions and (c) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.

 

Paragraph 5.6                Release.  As additional consideration for the
execution, delivery and performance of this Amendment by the parties hereto and
to induce the Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders to enter into this Amendment, the Borrower warrants and represents to
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to
its knowledge no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative
Agent, Issuing Bank, Swingline Lender and the Lenders, as well as their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, of and from any and all claims, demands, actions
and causes of action of any and every kind or character, past or present, which
Borrower may have against any of them or their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

 

Paragraph 5.7                Counterparts; Fax.  This Amendment may be
separately executed in counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Amendment.  This Amendment and the other Amendment
Documents may be validly executed by facsimile or other electronic transmission.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

12

--------------------------------------------------------------------------------


 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

 

By:

MarkWest Energy GP, L.L.C., its general partner

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Name:

Nancy K. Buese

 

 

Title:

SVP & Chief Financial Officer

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ SUZANNE RIDENHOUR

 

 

Name:

Suzanne Ridenhour

 

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Issuing Bank and Swingline
Lender

 

 

 

 

 

 

 

By:

/s/ SUZANNE RIDENHOUR

 

 

Name:

Suzanne Ridenhour

 

 

Title:

Vice President

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ JASON S. YORK

 

 

Name:

Jason S. York

 

 

Title:

Authorized Signatory

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ GREG DETERMANN

 

Name:

Greg Determann

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ LARRY ROBINSON

 

Name:

Larry Robinson

 

Title:

Director

 

 

 

 

By:

/s/ MICHAELA BRAUN

 

Name:

Michaela Braun

 

Title:

Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ STEPHANIE BALETTE

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ SHERRESE CLARKE

 

Name:

Sherrese Clarke

 

Title:

Authorized Signatory

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ JUSTIN M. ALEXANDER

 

Name:

Justin M. Alexander

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ ADAM H. FEY

 

Name:

Adam H. Fey

 

Title:

Director

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ DAVID BARTON

 

Name:

David Barton

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ GREGORY C. MAGNUSON

 

Name:

Gregory C. Magnuson

 

Title:

Vice President

 

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ MARY E. EVANS

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

By:

/s/ IRJA R. OTSA

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ WESLEY FONTANA

 

Name:

Wesley Fontana

 

Title:

Vice President

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ CAROLINE M. McClurg

 

Name:

Caroline M. McClurg

 

Title:

Senior Vice President

 

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

 

By:

/s/ LOUIS P. LAVILLE, III

 

Name:

Louis P. Laville

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ DANIEL PAYER

 

Name:

Daniel Payer

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ MASAKAZU HASEGAWA

 

Name:

Masakazu Hasegawa

 

Title:

General Manager

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

By:

/s/ NUPUR KUMAR

 

Name:

Nupur Kumar

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ MICHAEL D. SPAIGHT

 

Name:

Michael D. Spaight

 

Title:

Associate

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

as a Lender

 

 

 

 

By:

/s/ REBECCA KRATZ

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 

 

CITIBANK, N. A,

 

as a Lender

 

 

 

 

By:

/s/ TODD MOGIL

 

Name:

Todd Mogil

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

First Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the First Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Credit Agreement and the other Loan Documents, (iii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iv) agrees that the Amended and Restated
Guaranty and such other Loan Documents shall remain in full force and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

--------------------------------------------------------------------------------


 

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

 

 

 

 

MATREX L.L.C.

 

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Name:

Nancy K. Buese

 

 

Title:

SVP & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Name:

Nancy K. Buese

 

 

Title:

SVP & Chief Financial Officer

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Name:

Nancy K. Buese

 

 

Title:

SVP & Chief Financial Officer

 

--------------------------------------------------------------------------------